 


Exhibit 10.1













STOCK PURCHASE AGREEMENT


by and among


STRATUM HOLDINGS, INC.,


SB GROUP HOLDINGS, INC.


AND


 1607920 ALBERTA LTD.








Dated as of June 3, 2011
 


 
 

--------------------------------------------------------------------------------

 


     ARTICLE I DEFINITIONS
1
   
     ARTICLE II PURCHASE AND SALE OF THE STOCK
6
    2.1
TRANSFER OF STOCK BY SELLER
6
    2.2
PURCHASE PRICE
7
    2.3
PAYMENT OF PURCHASE PRICE
7
    2.4
THE CLOSING
8
    2.5
CLOSING DELIVERIES BY SELLER
8
    2.6
CLOSING DELIVERIES BY PURCHASERS
10
    2.7
AMALGAMATION OF THE CANADIAN PURCHASER WITH AND INTO DECCA LTD
10
   
     ARTICLE III REPRESENTATIONS AND WARRANTIES OF  SELLER
10
    3.1
ORGANIZATION AND QUALIFICATION OF EACH COMPANY
10
    3.2
CAPITALIZATION
11
    3.3
STOCK OWNERSHIP BY SELLER
12
    3.4
AUTHORIZATION; ENFORCEABILITY
12
    3.5
NO CONFLICT; GOVERNMENTAL CONSENTS.
12
    3.6
FINANCIAL STATEMENTS AND UNDISCLOSED LIABILITIES.
12
    3.7
LABOR MATTERS
13
    3.8
ABSENCE OF CERTAIN CHANGES OR EVENTS
13
    3.9
TAXES
14
    3.10
MATERIAL CONTRACTS
16
    3.11
PERSONAL PROPERTY; TITLE TO PROPERTY; LEASES.
17
    3.12
CONDITION AND SUFFICIENCY OF TANGIBLE ASSETS
18
    3.13
LICENSES, PERMITS AND AUTHORIZATIONS
18
    3.14
INTELLECTUAL PROPERTY.
18
    3.15
LITIGATION; COMPLIANCE WITH LAWS.
19
    3.16
INSURANCE.
20
    3.17
EMPLOYEE BENEFIT PLANS
20
    3.18
TRANSACTIONS WITH AFFILIATES
21
    3.19
NO BROKERS OR FINDERS
21
    3.20
ACCURACY OF INFORMATION
21
    3.21
RECEIVABLES
21
    3.22
ENVIRONMENTAL
21
    3.23
RESTRICTIONS ON BUSINESS ACTIVITIES
22
    3.24
BANK ACCOUNTS
22
    3.25
BOOKS AND RECORDS
22
    3.26
CERTAIN PAYMENTS
22

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
     ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS
23
    4.1
ORGANIZATION AND AUTHORITY
23
    4.2
NO CONFLICT; GOVERNMENTAL CONSENTS
23
    4.3
NO BROKERS OR FINDERS
23
    4.4
AUTHORIZATION; ENFORCEABILITY
23
   
     ARTICLE V TAX MATTERS
24
    5.1
LIABILITY FOR TRANSACTION TAXES
24
    5.2
SECTION 338(H)(10) ELECTION
24
   
     ARTICLE VI INDEMNIFICATION
24
    6.1
OBLIGATIONS OF SELLER
24
    6.2
OBLIGATIONS OF PURCHASER
25
    6.3
PROCEDURE
25
    6.4
SURVIVAL
26
    6.5
NOTICE BY INDEMNIFYING PARTY
26
    6.6
INDEMNITY THRESHOLD AND CAP
26
    6.7
EXCLUSIVE REMEDY
27
    6.8
SET-OFF
27
    6.9
MITIGATION
27
   
     ARTICLE VII I GENERAL
27
    7.1
AMENDMENTS; WAIVERS
27
    7.2
SCHEDULES; EXHIBITS; INTEGRATION
27
    7.3
LAW
27
    7.4
NO ASSIGNMENT
27
    7.5
COUNTERPARTS
27
    7.6
PUBLICITY AND REPORTS
27
    7.7
PARTIES IN INTEREST
27
    7.8
NOTICES
28
    7.9
REMEDIES; WAIVER
29
    7.10
ATTORNEY’S FEES
29
    7.11
SEVERABILITY
29
    7.12
ENTIRE AGREEMENT
30
    7.13
ARBITRATION
30
    7.14
SPECIFIED LITIGATION
30
    7.15
EXPENSES
30
    7.16
FURTHER ASSURANCES
30
    7.17
COOPERATION WITH RESPECT TO TAX RETURNS
30

 
 


 
 

--------------------------------------------------------------------------------

 


STOCK PURCHASE AGREEMENT
 
This  Stock Purchase Agreement is entered into as of June 3, 2011, by and among
(i) SB Group Holdings, Inc., a corporation organized and existing under the laws
of the State of Delaware (the “American Purchaser”); (ii) 1607920 Alberta Ltd.,
a corporation organized and existing under the laws of Alberta (the “Canadian
Purchaser” and, together with the American Purchaser, the “Purchasers”), and
(iii) STRATUM HOLDINGS, INC., a corporation organized and existing under the
laws of the state of Nevada (“Seller”), and holder of 100% of the capital stock
of each Company. Seller and Purchasers are each a “party” and together are
“parties” to this Agreement.


R E C I T A L S
 
WHEREAS, as of the date hereof, Seller owns 100% of the Stock (as defined below)
of Decca Consulting Ltd., a corporation organized and existing under the laws of
Alberta, Canada (“Decca Ltd.”), and Decca Consulting, Inc. (“Decca Inc.”) a
corporation organized and existing under the laws of Nevada (each a “Company”,
and collectively, the “Companies”);
 
WHEREAS, Seller desires to sell, and Purchasers desire to buy, all of the Stock
for the consideration described herein; and
 
WHEREAS, the parties desire to make certain representations, warranties,
covenants and agreements in connection with the sale of all of the Stock and
also to prescribe various conditions to such sale.
 
A G R E EM E N T
 
NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, and intending to be legally bound the parties agree as
follows:
 
ARTICLE I
 
DEFINITIONS
 
For all purposes of this Agreement, except as otherwise expressly provided,
 
(a)           the terms defined in this Article I have the meanings assigned to
them in this Article I and include the plural as well as the singular,
 
(b)           all accounting terms not otherwise defined herein have the
meanings assigned under GAAP,
 
(c)           all references in this Agreement to designated “Articles,”
“Sections” and other subdivisions are to the designated Articles, Sections and
other subdivisions of the body of this Agreement,
 
(d)           pronouns of either gender or neuter shall include, as appropriate,
the other pronoun forms, and
 
(e)           the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision.
 

 
1

--------------------------------------------------------------------------------

 

As used in this Agreement and the Disclosure Schedules delivered pursuant to
this Agreement, the following definitions shall apply:
 
“AAA Rules” has the meaning set forth in Section 7.13.
 
“Action” means any action, complaint, claim, charge, petition, investigation,
suit or other proceeding, whether civil or criminal, in law or in equity, or
before any mediator, arbitrator or Governmental Entity.
 
“Affiliate” means with respect to any specified Person, any other Person that
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such specified Person.
 
“Agreement” means this Stock Purchase Agreement, as amended or supplemented,
together with all schedules attached or incorporated by reference.
 
“American Note” has the meaning set forth in Section 2.3(c).
 
“American Note Portion of the Purchase Price” has the meaning set forth in
Section 2.3(c).
 
“American Receivables Note” has the meaning set forth in Section 2.3(b).
 
“Approval” means any approval, authorization, consent, qualification or
registration, or any waiver of any of the foregoing, required to be obtained
from, or any notice, statement or other communication required to be filed with
or delivered to, any Governmental Entity or any other Person.
 
“Assets” has the meaning set forth in Section 3.11(c).
 
“Benefit Plans” has the meaning set forth in Section 3.17.
 
“Business” means the business of each Company, and shall be deemed to include
any of the following incidents of such business: income, cash flow, operations,
condition (financial or other), assets, anticipated revenues, prospects,
liabilities and personnel.
 
“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in the City of
Houston, Texas.
 
“Canadian Note” has the meaning set forth in Section 2.3(c).
 
“Canadian Note Portion of the Purchase Price” has the meaning set forth in
Section 2.3(c).
 
“Canadian Receivables Note” has the meaning set forth in Section 2.3(b).
 
“Cash Portion of the Purchase Price” has the meaning set forth in Section
2.3(a).
 
“Claim” has the meaning set forth in Section 6.3.
 
“Claim Notice” has the meaning set forth in Section 6.3.
 
“Closing” has the meaning set forth in Section 2.4.
 
“Closing Date” means the date of the Closing as set forth in Section 2.4.
 

 
2

--------------------------------------------------------------------------------

 


“Company” and “Companies” have the meanings set forth on the Recitals to this
Agreement.
 
“Company Financial Statements” means the unaudited consolidated balance sheet of
the Companies as of December 31, 2010 (the “December 2010 Balance Sheet”) and
the statement of income for each of the fiscal years ended December 31, 2009 and
2010.
 
“Consultant” or “Consultants” means any individual who is a consultant of either
of the Companies immediately prior to the Closing Date.
 
“Consulting Agreement” has the meaning set forth in Section 2.5(k).
 
“Contract” means any agreement, contract, arrangement, bond, loan commitment,
franchise, indemnity, indenture, instrument, lease, license or understanding,
whether or not in writing.
 
“Decca Inc.” has the meaning set forth on the Recitals to this Agreement.
 
“Decca Ltd.” has the meaning set forth on the Recitals to this Agreement.
 
“December 2010 Balance Sheet” has the meaning given in the definition of Company
Financial Statements.
 
“Encumbrance” means any claim, charge, easement, encumbrance, lease, covenant,
security interest, lien, option, pledge, rights of others, or restriction
(whether on voting, sale, transfer, disposition or otherwise), whether imposed
by agreement, understanding, law, equity or otherwise, except for any
restrictions on transfer generally arising under any applicable federal, or
state or provincial securities law.
 
“Environmental Defect” shall mean a condition with respect to the Assets that
constitutes a violation of Environmental Law; provided that an Environmental
Defect shall not be deemed to exist for the purposes of this Agreement unless
the estimated Lowest Cost Response for remedying such Environmental Defect
exceeds $5,000.
 
“Environmental Laws” means all applicable statutes, regulations, ordinances,
by-laws, and codes and all international treaties and agreements, now in
existence in the United States or Canada (whether federal, state,  provincial or
municipal) relating to the protection and preservation of the environment,
occupational health and safety, product safety, product liability or hazardous
substances.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the related regulations and published interpretations.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.
 
“GAAP” means generally accepted accounting principles in the United States, as
in effect on the date of this Agreement.
 
“Governmental Entity” means any government or any agency, bureau, board,
commission, court, department, official, political subdivision, tribunal or
other instrumentality of any government, whether federal, state, provincial,
municipal or local, domestic or foreign.
 
“Indemnified Party” has the meaning set forth in Section 6.3.
 
“Indemnifying Party” has the meaning set forth in Section 6.3.
 

 
3

--------------------------------------------------------------------------------

 


“Intellectual Property” has the meaning set forth in Section 3.14(a).
 
“IRS” means the U.S. Internal Revenue Service.
 
“Knowledge of the Purchaser” or “Known to the Purchaser” or any permutation
thereof shall mean, with respect to either Purchaser, the actual knowledge
(without investigation) of the Chief Executive Officer of Purchaser.


“Knowledge of Seller “ or “Known to the Seller” or any permutation thereof shall
mean, with respect to Seller, the actual knowledge (without investigation) of
Larry M. Wright, Chief Executive Officer of Seller, and D. Hughes Watler, Jr.,
Chief Financial Officer of Seller.


“Law” means any constitutional provision, statute or other law, rule,
regulation, or interpretation of any Governmental Entity and any Order.


“Leased Real Property” has the meaning set forth in Section 3.11(a).


“Loss” means any action, cost, damage, disbursement, expense, liability, loss,
deficiency, diminution in value, obligation, penalty or settlement of any kind
or nature, whether foreseeable or unforeseeable, including but not limited to,
interest or other carrying costs, penalties, legal (on a solicitor and client
basis), accounting and other professional fees and expenses incurred in the
investigation, collection, prosecution and defense of claims and amounts paid in
settlement, that may be imposed on or otherwise incurred or suffered by the
specified Person.


“Lowest Cost Response” shall mean the response required or allowed under
Environmental Laws that addresses the condition present at the lowest cost
(considered as a whole taking into consideration any material negative impact
such response may have on the operations of the relevant assets and any
potential material additional costs or liabilities that may likely arise a
result of such response) as compared to any other response that is consistent
with Environmental Laws.
 
“Material Adverse Effect” means, with respect to any Person, (i) a material
adverse effect on the condition (financial or otherwise), business, prospects,
assets, liabilities, or results of operations of such Person in an amount
individually or in the aggregate equal to or greater than $75,000; or (ii) a
material adverse effect on the ability of such Person to consummate the
transactions contemplated by this Agreement.
 
“Material Contract” means any Contract deemed material by Section 3.10.
 
“Notes Portion of the Purchase Price” has the meaning set forth in Section
2.3(c).
 
“Notes” has the meaning set forth in Section 2.3(c).
 
“Order” means any decree, injunction, judgment, order, ruling, assessment or
writ of any Governmental Entity.
 
“Permit” means any license, permit, franchise, certificate of authority, or
order, or any waiver of the foregoing, required to be issued by any Governmental
Entity.


“Permitted Encumbrances” means (i) Encumbrances for Taxes, assessments and
governmental charges not yet due and payable or the validity of which are being
contested in good faith by appropriate proceedings; (ii) statutory liens arising
in the ordinary course of business relating to obligations as to which there is
no default on the part of the Company, excluding any mortgage; and (iii) the
Encumbrances listed on Schedule 3.11(d).
 

 
4

--------------------------------------------------------------------------------

 
 


“Person” means an association, a corporation, an individual, a partnership, a
limited liability company, a trust or any other entity or organization,
including a Governmental Entity.


“Personal Property” has the meaning set forth in Section 3.11(a).


“Purchase Price” has the meaning set forth in Section 2.3.


“Purchaser” has the meaning set forth in the opening paragraph.


“Purchaser Indemnified Party” has the meaning set forth in Section 6.1.
 
“Purchaser Indemnifying Party” has the meaning set forth in Section 6.2.
 
“Receivables Notes” has the meaning set forth in Section 2.3(b).


“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including, without limitation, the movement of Hazardous
Materials through air, soil, surface water, ground water, wetlands, land or
subsurface strata.


“Representative” means with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor, or other representative of such
Person, including legal counsel, accountants, and financial advisors.


“SEC” means the United States Securities and Exchange Commission.


“Section 338 Allocation Schedule” has the meaning set forth in Section 5.2.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.


“Security Agreement” has the meaning set forth in Section 2.5(l).


“Seller” has the meaning set forth in the opening paragraph.


“Seller Indemnified Party” has the meaning set forth in Section 6.2.


“Specified Litigation” shall mean (i) the litigation identified as Cenovus
Energy, Inc. v Roland Charest, Outsource Marketing Corp., Decca Consulting Ltd.,
Jared Charest, Voltage Wireline Inc., Richard Yurko, 900160 Alberta Ltd., Curtis
Swain, Rock Losier, Bill McFadden and Daryl Jensen, Court File Number 1001-14045
in the Court of Queen's Bench of Alberta, and (ii) any similar litigation,
claims or complaints, whether involving the same or other plaintiffs and whether
involving the same or different defendants or any combination of the foregoing,
whether filed in the same or different court, if involving claims similar to
those alleged in the litigation identified in clause (i) or claims arising out
of the facts alleged in the litigation identified in clause (i).


“Stock” means the issued and outstanding capital stock or shares of each of the
Companies, as the case may be.

 
5

--------------------------------------------------------------------------------

 



“Subsidiary” means, with respect to any Person, (a) any corporation 50% or more
of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation have or might have voting power by reason of the happening of
any contingency) is at the time owned by such Person, directly or indirectly
through Subsidiaries; and (b) any partnership, limited liability company,
association, joint venture, trust or other entity in which such Person, directly
or indirectly through Subsidiaries, is either a general partner, has a 50% or
greater equity interest at the time or otherwise owns a controlling interest.


“Tax” (and, with correlative meaning, “Taxes”) means:  (i) any federal, state,
provincial, local or foreign income, gross receipts, windfall, profits, gains,
capital, capital stock, production, recapture, land transfer, severance,
property, production, sales, goods and services, harmonized sales, use, license,
excise, franchise, employment, payroll, workers compensation, withholding,
alternative or add-on minimum, ad valorem, value added, transfer, stamp, or
environmental tax, or any other tax, custom, duty, governmental fee or other
like assessment or charge of any kind whatsoever, including all employment
insurance, health insurance and government pension plan premiums or
contributions, together with any interest or penalty, addition to tax or
additional amount imposed by any governmental authority; and (ii) any liability
of the Company for the payment of amounts with respect to payments of a type
described in clause (i) as a result of transferee liability, of being a member
of an affiliated, consolidated, combined or unitary group or otherwise through
operation of Law, or as a result of any obligation of the Company under any Tax
Sharing Arrangement or Tax Indemnity Agreement.


“Tax Act” means the Income Tax Act, R.S.C. 1985 (5th Supp.) c.1, as amended.


“Tax Indemnity Agreement” means any written or unwritten agreement or
arrangement pursuant to which the Company may be required to indemnify or
reimburse another party for any liability relating to Taxes.


“Tax Return” means any return, report or similar statement required to be filed
with respect to any Tax (including any attached schedules), including any
information return, claim for refund, amended return or declaration of estimated
Tax.


“Tax Sharing Arrangement” means any written or unwritten agreement or
arrangement for the allocation or payment of Tax liabilities or payment for Tax
benefits with respect to a consolidated, combined or unitary Tax Return which
includes the Companies.


“Threshold” has the meaning set forth in Section 6.6(a).


“Third Party Intellectual Rights” has the meaning set forth in Section 3.14(b).


“Working Capital” shall mean that amount, as of any measurement date, equal to
the sum of cash in the Toronto Dominion bank accounts, account #’s 5235406 and
7335049 of the Companies which are listed on Schedule 3.24, plus Total Accounts
Receivable, minus Total Accounts Payable.


ARTICLE II
 
PURCHASE AND SALE OF THE STOCK
 
2.1    Transfer of Stock by Seller
 
      Subject to the terms and conditions of this Agreement, Seller agrees to
sell and transfer all of the Stock of Decca Ltd. and deliver the certificates
evidencing all of the Stock of Decca Ltd. to the Canadian Purchaser at the
Closing and the Canadian Purchaser will
 

 
6

--------------------------------------------------------------------------------

 

purchase all of the Stock of Decca Ltd. from Seller at the Closing.  The
certificates will be properly endorsed for transfer to, or accompanied by duly
executed stock powers in favor of the Canadian Purchaser and otherwise in a form
acceptable for transfer on the books of Decca Ltd.  Subject to the terms and
conditions of this Agreement, Seller agrees to sell and transfer all of the
Stock of Decca Inc. and deliver the certificates evidencing all of the Stock of
Decca Inc. to the American Purchaser at the Closing, and  the American Purchaser
will purchase all of the Stock of Decca Inc. from Seller at the Closing.  The
certificates will be properly endorsed for transfer to, or accompanied by duly
executed stock powers in favor of the American Purchaser and otherwise in a form
acceptable for transfer on the books of Decca Inc.
 
2.2    Purchase Price
 
(a)           Subject to the terms and conditions of this Agreement, Purchasers,
jointly and severally, agree to purchase and acquire all of the Stock from the
Seller for an aggregate purchase price of U.S. $4,600,000.00 (the “Purchase
Price”), subject to potential adjustment in accordance with Section 2.2(b), as
follows: the American Purchaser shall purchase the Stock of Decca Inc. for
$1,322,500.00 and the Canadian Purchaser shall purchase all of the Stock of
Decca Ltd. For $3,277,500.00.
 
(b)           The Purchase Price will be adjusted, upward or downward, by an
amount equal to the difference between the Working Capital of the consolidated
Companies on the Closing Date (the “Closing Date Working Capital”), and the
Working Capital of the consolidated Companies on April 30, 2011 (the
“Measurement Date Working Capital”), as calculated from the consolidated balance
sheet of the Companies, which balance sheet is attached hereto as Schedule
2.2(b).  For avoidance of doubt, the Working Capital of the consolidated
Companies on April 30, 2011 was ($13,443), and was comprised of cash of
($155,751), Total Accounts Receivable of $2,510,578, and Total Accounts Payable
of $2,368,270.
 
(c)           Within five (5) business days after the Closing Date, Purchasers
will deliver to Seller a calculation of consolidated working capital of the
Companies as of the Closing Date, prepared on a basis consistent with past
practice of the Companies.  The amount of the purchase price adjustment, if any,
will result in an adjustment to the balance of the Receivables Notes.
 
2.3   Payment of Purchase Price
 
   Subject to the terms and conditions of this Agreement, in reliance on the
representations and warranties of Seller, and in consideration of the
obligations of Seller herein, Purchasers will pay the Purchase Price for all of
the Stock to Seller as follows:
 
(a)           (i) the American Purchaser shall pay the aggregate sum of U.S.
$100,625.00 in cash to the Seller on the Closing Date and (ii) the Canadian
Purchaser shall pay the aggregate sum of U.S. $249,375.00 in cash to the Seller
on the Closing Date (collectively, the “Cash Portion of the Purchase Price”);
 
(b)           (i) the American Purchaser shall pay U.S. $690,000.00 to Seller by
transferring the first U.S. $690,000.00 in collections of accounts receivable of
Decca Inc. which occur on or after the Closing Date, and which shall be
forwarded to Seller immediately after receipt by the American Purchaser or Decca
Inc. via bank wire transfer.  This payment obligation shall be documented by a
limited recourse secured promissory note made by the American Purchaser in the
original principal amount of U.S. $690,000.00 in favor of Seller (the “American
Receivables Note”), the American Receivables Note being in a form mutually
acceptable to the American Purchaser and Seller, acting reasonably, and secured
in accordance with the terms of the Security Agreement.  In the event there is
an adjustment to the Purchase Price for the stock of Decca Inc.
 

 
7

--------------------------------------------------------------------------------

 
 
in accordance with Section 2.2 hereof, such adjustment, upward or downward,
shall be effected by increasing or decreasing the amount of the American
Receivables Note by the amount of the adjustment to the Purchase Price, and (ii)
the Canadian Purchaser shall pay U.S. $1,710,000.00 to Seller by transferring
the first U.S. $1,710,000.00 in collections of accounts receivable of Decca Ltd.
which occur on or after the Closing Date, and which shall be forwarded to Seller
immediately after receipt by the Canadian Purchaser or Decca Ltd. via bank wire
transfer.  This payment obligation shall be documented by a limited recourse
secured promissory note made by the Canadian Purchaser in the original principal
amount of U.S. $1,710,000.00 in favor of Seller (the “Canadian Receivables Note”
and, together with the American Receivables Note, the “Receivables Notes”), the
Canadian Receivables Note being in a form mutually acceptable to the Canadian
Purchaser and Seller, acting reasonably, and secured in accordance with the
terms of the Security Agreement.  In the event there is an adjustment to the
Purchase Price for the stock of Decca Ltd. in accordance with Section 2.2
hereof, such adjustment, upward or downward, shall be effected by increasing or
decreasing the amount of the Canadian Receivables Note by the amount of the
adjustment to the Purchase Price.
 
(c)            (i) the American Purchaser shall pay U.S. $531,875.00 to Seller
by issuing on the Closing Date a secured promissory note made by  the American
Purchaser in the original principal amount of U.S. $531,875.00 (the “American
Note”) in favor of Seller (the “American Note Portion of the Purchase Price”),
the American Note being in a form mutually acceptable to  American Purchaser and
Seller, acting reasonably, and  secured  in accordance with the terms of the
Security Agreement, and (ii) the Canadian Purchaser shall pay U.S. $1,318,125.00
to Seller by issuing on the Closing Date a secured promissory note made by  the
Canadian Purchaser in the original principal amount of U.S. $1,318,125.00 (the
“Canadian Note” and, together with the American Note, the “Notes”) in favor of
Seller (the “Canadian Note Portion of the Purchase Price”), the Canadian Note
being in a form mutually acceptable to  Canadian Purchaser and Seller, acting
reasonably, and  secured  in accordance with the terms of the Security
Agreement.
 
2.4           The Closing
 
.  The closing of the transactions contemplated herein (the “Closing”) shall
take place at 10:00 a.m. on the date of this Agreement (the “Closing Date”) at
the offices of Haynes and Boone, LLP, legal counsel to the Seller, located at
1221 McKinney Street, Suite 2100, Houston, Texas 77010, unless another date,
time or place is agreed to by the parties hereto.  The Closing may, with the
consent of all parties, take place by delivering an exchange of documents by
facsimile transmission or electronic mail with originals to follow by overnight
mail service or courier.
 
2.5    Closing Deliveries by Seller
 
      At the Closing, against delivery of, among other things, the Purchase
Price, Seller shall deliver or cause to be delivered to Purchaser:
 
(a) stock certificates evidencing all of the Stock duly endorsed in blank, or
accompanied by stock powers duly executed in blank, in a form satisfactory to
Purchaser;
 
(b) each in form and substance satisfactory to Purchaser, all Approvals of all
Governmental Entities and officials which are necessary for the consummation of
the transactions contemplated by this Agreement and all third party consents and
estoppel certificates identified on Schedule 3.5;
 
(c) all minute books, seals and other records of the Companies;
 
(d) certificate of status issued by the Alberta Corporate Registry, dated not
more than five (5) days prior to the Closing Date, attesting to the
incorporation and good standing of Decca Ltd.  as a corporation in its
jurisdiction of incorporation; and certificate of status issued by the
 

 
8

--------------------------------------------------------------------------------

 
 
Nevada Corporate Registry, dated not more than one (1) day prior to the Closing
Date, attesting to the incorporation and good standing of Decca Inc. as a
corporation in its jurisdiction of incorporation;
 
(e) copies, certified by the Secretary or Assistant Secretary of the Companies
as of the Closing Date, of the Articles of Incorporation of Decca Inc., and all
amendments thereto, and the Articles of Amalgamation of Decca Ltd., and all
amendments thereto, each of which are provided on Schedule 2.5(e);
 
(f) copies, certified the by Secretary or Assistant Secretary of the Company as
of the Closing Date, of the Bylaws of Decca Inc., and all amendments thereto,
which are provided on Schedule 2.5(f);
 
(g) any Permits necessary to the operations of the Business amended to
adequately reflect any change of control or other amendment necessary to reflect
the sale of all of the Stock;
 
(h) a duly executed resignation of each director and officer of each Company
which will not continue as an officer or director subsequent to the Closing
Date;
 
(i) a copy, certified as of the Closing Date by the Secretary or Assistant
Secretary of Seller, of the resolutions of the Board of Directors of Seller
authorizing Seller’s execution, delivery and performance of this Agreement, the
consummation the transactions contemplated herein, and the taking of all such
other corporate action as shall have been required as a condition to, or in
connection with the consummation of the contemplated transactions;
 
(j) the consents of any Person required for the consummation by the Seller, and
the Companies of the transactions contemplated hereby;
 
(k) Consulting, Confidentiality and Non-Solicitation Agreements (i) by and among
Dave Hunter, Dave Hunter Resources Inc. and each of the Companies and (ii) by
and among Barry Ahearn, 383210 Alberta Ltd. and each of the Companies, each in a
form mutually acceptable to the to the parties thereto acting reasonably (the
“Consulting Agreements”);
 
(l) a  Pledge and Security Agreement by and among Seller and Purchasers granting
a security interest in the stock of the Companies to Seller until the payment in
full of the Notes and the Receivables Notes, in a form mutually acceptable to
Purchasers and Seller, acting reasonably (the “Security Agreement”), duly
executed by Seller;
 
(m) evidence of the discharge of any Encumbrances with respect to the Assets or
the Stock;
 
(n) evidence of the disposition of the shares of Molopo Australia Limited by
Decca Ltd.; and
 
(o) Non Competition Agreement by and between Larry M. Wright and the Canadian
Purchaser in a form mutually acceptable to the parties thereto acting
reasonably.





 
9

--------------------------------------------------------------------------------

 

2.6           Closing Deliveries by Purchasers
 
      At the Closing, against delivery of, among other things, stock
certificate(s) representing all of the Stock, Purchasers shall deliver to
Seller:
 
(a)           the Cash Portion of the Purchase Price by wire transfer in
immediately available funds to the bank account designated by Seller;
 
(b)           the American Note, duly executed by the American Purchaser,
evidencing the American Note Portion of the Purchase Price;
 
(c)           the Canadian Note, duly executed by the Canadian Purchaser,
evidencing the Canadian Note Portion of the Purchase Price;
 
(d)           the American Receivables Note, duly executed by the American
Purchaser;


(e)           the Canadian Receivables Note, duly executed by the Canadian
Purchaser;


(f)           a copy, certified as of the Closing Date by the Secretary or
Assistant Secretary of each Purchaser, of resolutions of the Board of Directors
of such Purchaser authorizing such Purchaser’s execution, delivery and
performance of this Agreement, the consummation the transactions contemplated
herein, and the taking of all such other corporate action as shall have been
required as a condition to, or in connection with the consummation of the
contemplated transactions;


(g)           the Security Agreement, duly executed by Purchasers; and


(h)           the Consulting Agreements.


2.7           Amalgamation of the Canadian Purchaser with and into Decca Ltd
 
      Immediately following the Closing, the Canadian Purchaser will amalgamate
with and into Decca Ltd., and as a result of such amalgamation the obligations
of the Canadian Purchaser under this Agreement for (i) the payment of all
amounts due under the Canadian Note and the Canadian Receivables Note, and (ii)
its satisfaction of all of its other obligations under this Agreement, in each
case will transfer to Decca Ltd. by operation of law.  As of the effective time
of such amalgamation, Decca Ltd. will be a Subsidiary of the American Purchaser.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF  SELLER
 
 Seller represents and warrants to Purchasers as follows:
 
3.1   Organization and Qualification of each Company.
 
(a) Decca Ltd. is a corporation duly incorporated, validly existing and in good
standing under the laws of the Province of Alberta.  Decca Ltd. has all
necessary corporate power and authority to own, operate or lease the properties
and assets now owned, operated or leased by it and to carry on the Business as
it has been and is currently conducting.  Decca Ltd. is duly licensed or
qualified to do business and is in good standing in each jurisdiction in which
the properties owned or leased by it or the operation of the Business makes such
licensing or qualification necessary.  Schedule 3.1(a) correctly lists with
respect to Decca Ltd. its jurisdiction of incorporation, each jurisdiction in
which it is qualified to do business as an extra-provincial or a foreign
corporation, and its directors and executive officers. Seller has delivered to
the
 

 
10

--------------------------------------------------------------------------------

 


(b) Canadian Purchaser complete and correct copies of the articles and bylaws of
Decca Ltd. as now in effect.  No proceedings have been taken or authorized by
Decca Ltd., the Seller or, to the best of the Seller’s knowledge, by any other
Person, with respect to the bankruptcy, insolvency, liquidation, dissolution or
winding up of the Decca Ltd. or with respect to any amalgamation, merger,
consolidation, arrangement or reorganization relating to Decca Ltd.
 
(c)  Decca Inc. is a corporation duly incorporated, validly existing and in good
standing under the laws of Nevada.  Decca Inc. has all necessary corporate power
and authority to own, operate or lease the properties and assets now owned,
operated or leased by it and to carry on the Business as it has been and is
currently conducting.  Decca Inc. is duly licensed or qualified to do business
and is in good standing in each jurisdiction in which the properties owned or
leased by it or the operation of the Business makes such licensing or
qualification necessary.  Schedule 3.1(b) correctly lists with respect to the
Decca Inc. its jurisdiction of incorporation, each jurisdiction in which it is
qualified to do business as an extra-provincial or a foreign corporation, and
its directors and executive officers. Seller has delivered to American Purchaser
complete and correct copies of the articles and bylaws of Decca Inc. as now in
effect.  No proceedings have been taken or authorized by Decca Inc., the Seller
or, to the best of the Seller’s knowledge, by any other Person, with respect to
the bankruptcy, insolvency, liquidation, dissolution or winding up of the Decca
Ltd. or with respect to any amalgamation, merger, consolidation, arrangement or
reorganization relating to Decca Inc.
 
(d) Each Company owns all assets and rights necessary to conduct the Business of
the Company as presently conducted.  Each Company has no Subsidiaries.  Schedule
3.1(c) correctly lists all capital stock, partnership interests, membership
interests or other ownership interests that each Company owns in any Person and
all joint ventures that each Company is a party to.
 
3.2   Capitalization
 
(a) Decca Ltd. is authorized to issue an unlimited number of Common Shares.  As
of the date hereof, two hundred (200) Common Shares of Decca Ltd. are issued and
outstanding, and the registered owner of such Common Shares is Stratum Holdings,
Inc.
 
(b) Decca Inc. is authorized to issue 75,000 shares of voting Common Stock, and
no other class of stock shall be authorized.  As of the date hereof, one (1)
share of Common Stock of Decca Inc. is issued and outstanding and the registered
owner of such share of Common Stock is Stratum Holdings, Inc.
 
(c)  There are no outstanding options, warrants, agreements, conversion rights,
preemptive rights or other rights to subscribe for or purchase from Seller
or  either Company, or any plans, contracts or commitments providing for the
issuance of, or the granting of rights to acquire, (i) any capital stock or
other ownership interests of either Company, including, but not limited to the
shares of Stock; or (ii) any securities convertible into or exchangeable for any
such capital stock or other ownership interests.  Except for each Company’s
obligations hereunder, there are no outstanding contractual obligations or plans
of Seller or the Companies to transfer, issue, repurchase, redeem or otherwise
acquire any outstanding shares of capital stock or other ownership interests of
either Company, including, but not limited to the all of the shares of
Stock.  Neither Company owns nor is party to any contract, agreement or
understanding to acquire any equity securities or other securities of any Person
or any direct or indirect equity or ownership interest in any other business.
 

 
11

--------------------------------------------------------------------------------

 
 
3.3           Stock Ownership by Seller
 
      Seller has good and marketable title to, and sole record and beneficial
ownership of the Stock and the shares of Stock are free and clear of any and all
covenants, conditions, marital property rights or other Encumbrances.  Upon
consummation of the transactions contemplated by this Agreement, Purchaser will
own all the issued and outstanding capital stock of each Company free and clear
of all Encumbrances, and such capital stock will be fully paid and
nonassessable.  There are no voting trusts, stockholder agreements, proxies or
other agreements or understandings in effect with respect to the voting or
transfer of any of the shares of Stock, except for customary legends with
respect to transfer restrictions under the laws of the Province of Alberta.
 
3.4           Authorization; Enforceability
 
.The execution, delivery and performance of this Agreement by Seller and the
consummation by Seller of the transactions contemplated hereby have been duly
authorized by all requisite action on the part of Seller.  This Agreement has
been duly executed and delivered by Seller, and assuming due authorization,
execution and delivery by Purchaser, this Agreement constitutes a valid and
binding obligation of Seller enforceable against Seller in accordance with its
terms.


3.5           No Conflict; Governmental Consents.
 
(a)          The execution, delivery and performance of this Agreement by Seller
does not and will not (i) violate, conflict with or result in the breach of any
provision of the articles or bylaws of each Company or Seller; (ii) to the
Knowledge of Seller, conflict with or violate in any material respect any Law or
Order applicable to either the Seller or either Company; or (iii) except as set
forth in Schedule 3.5, conflict with, result in any breach of, constitute a
default (or event which with the giving of notice or lapse of time, or both,
would become a default) under, require any consent under, or give to others any
rights of termination, amendment, acceleration, suspension, revocation or
cancellation of, or result in the creation of any Encumbrance on any of the
shares of Stock or on any of the assets or properties of Seller or either of the
Companies pursuant to, any note, bond, mortgage, indenture, license, permit,
lease, sublease or other Contract to which Seller or either of the Companies is
a party or by which any of the Stock or any of such assets or properties is
bound or affected.
 
(b)          The execution, delivery and performance of this Agreement by Seller
does not and will not require any Approval or Order of any Governmental Entity.
 
3.6           Financial Statements and Undisclosed Liabilities.
 
(a)           Seller has delivered to Purchasers true, correct and complete
copies of the Company’s Financial Statements (which have been prepared on a
consolidated basis).  The Companies’ Financial Statements have been prepared in
conformity with generally accepted accounting principles applied on a consistent
basis (except that such Company Financial Statements may not include footnotes
which may be required by generally accepted accounting principles and may be
subject to normal year-end adjustments).  Such statements of operations and cash
flow present fairly in all material respects the results of operations and cash
flows of the Companies for the respective periods covered, and the balance
sheets present fairly in all material respects the financial condition of the
Company as of their respective dates.  Schedule 3.6(a) contains true, correct
and complete copies of the Company Financial Statements and, since December 31,
2010, there has been no change in any of the significant accounting policies,
practices or procedures of either Company.
 
(b)          Each Company has no liabilities or obligations of any nature
(whether known or unknown and whether absolute, accrued, contingent, or
otherwise), except for liabilities or obligations reflected or reserved against
the December 31, 2010 Balance Sheet [include stub financials through April 30,
3011, current liabilities incurred in the ordinary course of business and
consistent with past practice since December 31, 2010 and liabilities that would
not be reasonably expected to result in a Material Adverse Effect on the
Companies.
 
 
 
 
12

--------------------------------------------------------------------------------

 

 
 
(d)          Since December 31, 2010, there has not been any change which would
be a Material Adverse Effect in the business, operations, properties, prospects,
assets, or condition of either Company, and no event has occurred or
circumstance exists that may result in such a Material Adverse Effect.
 
3.7           Labor Matters
 
.Neither the Companies nor any Affiliate of the Companies has any common-law
employees, nor have they had any common-law employees since the date of its
incorporation.  Schedule 3.7 contains a list of all of the names of the
consultants or other contingent workers engaged by the Companies and a
description of the services they provide for the Companies.  The Companies have
not entered into any collective bargaining agreements.  With respect to each
Company, there are no presently pending, or to the Knowledge of Seller,
threatened (x) arbitration proceedings, labor strikes, slowdowns or stoppages,
grievances or other labor disputes; (y) actions related to an alleged material
violation pertaining to labor relations or employment matters, including but not
limited to claims for unpaid wages or penalties, discrimination, harassment, or
retaliation, or wrongful discharge in violation of public policy; or (z) any
scheduled vote or application for certification of a collective bargaining agent
or, to the Knowledge of any of Seller, any organizing campaign.  The Companies
are not delinquent in any material respect in payments to any of its consultants
for any wages, salaries, commissions, bonuses or other direct compensation for
any services performed for it or amounts required to be reimbursed to such
consultants.  There are no pending claims against the Companies under any
workers’ compensation plan or policy or for long term disability.  To the
Knowledge of Seller, no consultant of the Companies is in any material respect
in violation of any term of any consulting contract, non-disclosure agreement,
non-competition agreement, or any restrictive covenant to a former consultant
relating to the right of any such consultant to be hired by the Companies
because of the nature of the business conducted by it or to the use of trade
secrets or proprietary information of others.
 
3.8           Absence of Certain Changes or Events
 
.Except as set forth in Schedule 3.8 (with subsection references corresponding
to those set forth below), since December 31, 2010, the Companies have operated
the Business only in the ordinary course and consistent with past practice.  As
amplification and not limitation of the foregoing, since December 31, 2010,
except as described on Schedule 3.8, there has not been:
 
(a)           any change in either Company’s authorized or issued capital stock;
 
(b)           any amendment to either Company’s articles or bylaws;
 
(c)           the occurrence of any event that might reasonably be deemed to
have a Material Adverse Effect on either Company;
 
(d)           to the Knowledge of Seller, any damage, destruction or loss,
whether covered by insurance or not, adversely affecting each Company’s
properties or businesses which might reasonably be expected to result in a
Material Adverse Effect on either Company;
 

 
13

--------------------------------------------------------------------------------

 

(e)           any declaration, setting aside or payment of any dividend or other
distribution (whether in cash, stock or property) with respect to, or the
incurrence of any obligation to repurchase, any shares of any class of capital
stock of either Company;
 
(f)           any entry into a consulting, employment or severance agreement or
any understanding for payments to any consultant, employee or former consultant
or employee of either Company which might reasonably be expected to result in a
Material Adverse Effect on either Company;
 
(g)           any material increase in compensation or benefits expense to
either Company, any increase in the compensation or other benefits payable or to
become payable by either Company to its directors, officers, consultants or
employees or any bonus, insurance, pension or other employee benefit plan,
payment or arrangement made to, for or with any of its directors, officers,
consultants or employees, other than the items disclosed on Schedule 3.8;
 
(h)           any entry into any commitment or transaction material to either
Company (including but not limited to, any borrowing, sale, lease or other
disposition of an asset or group of assets with an original cost in excess of
$75,000 in the aggregate or capital expenditure or group of capital expenditures
in excess of $75,000 in the aggregate);
 
(i)           any entry into any transaction with any director, officer,
shareholder or Affiliate of either Company that is either not in the ordinary
course of business, or on terms less favorable to either Company than those that
would have been obtained in a comparable transaction by either Company with an
unrelated Person;
 
(j)           any cancellation or waiver of any claims or rights which might
reasonably be expected to result in a Material Adverse Effect on either Company;
 
(k)           any material change in the Tax or accounting methods used by
either Company;
 
(l)           to the Knowledge of the Seller, any cancellation, termination or
amendment to any Material Contract; or
 
(m)           any agreement, whether oral or written, to do any of the
foregoing.
 
3.9          Taxes
 
.Except as set forth in Schedule 3.9 (with subsection references corresponding
to those set forth below):
 
(a)           Each Company has filed or caused to be filed with the appropriate
Governmental Entity, within the times and in the manner prescribed by applicable
Law, all federal, provincial, state, local and foreign Tax Returns which are
required to be filed by or with respect to it.  The information contained in
such Tax Returns is correct and complete in all respects and such Tax Returns
reflect accurately all liability for Taxes of the Companies for the periods
covered thereby;
 
(b)           The Companies have paid all Taxes which are due and payable within
the time required by applicable Law, and have paid all assessments and
reassessments it has received in respect of Taxes.  The Companies have made full
and adequate provision in the Company Financial Statements as at and for the
year ended December 31, 2010 for all Taxes which are not
 

 
14

--------------------------------------------------------------------------------

 

yet due and payable but which relate to periods ending on or before December 31,
2010.  The Company has not received any refund of Taxes to which it is not
entitled;
 
(c)           To the Knowledge of Seller, no claim has ever been made by an
authority in a jurisdiction where either Company does not file a Tax Return that
either Company may be subject to taxation in that jurisdiction and no basis
exists for any such claim.  There is no proposed assessment and no audit, claim,
action, proceedings, examination, suit, investigation or similar proceeding
pending, proposed or threatened with respect to Taxes of either Company and, to
the Knowledge of Seller, no basis exists therefore;
 
(d)           There are no outstanding waivers extending the statutory period of
limitation relating to the payment of Taxes due from either Company which are
expected to be outstanding as of the Closing Date;
 
(e)           All Tax Sharing Arrangements and Tax Indemnity Agreements relating
to either Company (other than this Agreement) will terminate prior to the
Closing Date and the Companies will not have any liability thereunder on or
after the Closing Date;
 
(f)           There are no Encumbrances for Taxes upon the assets of the
Companies except Encumbrances relating to current Taxes not yet due and payable;
 
(g)           No power of attorney granted by or with respect to the Companies
relating to Taxes is currently in force;
 
(h)           All amounts which each Company is required by Law to withhold or
to collect on account of Taxes have been duly withheld and collected, and have
been remitted to the appropriate Governmental Entity within the time prescribed
under applicable law.  To the Knowledge of Seller, each Company has complied
with all information reporting and backup withholding requirements, including
maintenance of required records with respect thereto, in connection with amounts
owing to any employee, independent contractor, creditor, stockholder or other
third party;
 
(i)           The Companies have not prepared or filed any Tax Return
inconsistent with past practice or, on any such Tax Return, taken any position,
made any election, or adopted any method that is inconsistent with positions
taken, elections made or methods used in preparing or filing similar Tax Returns
in prior periods (including, without limitation, positions, elections or methods
which would have the effect of deferring income to periods after the Closing
Date or accelerating deductions to periods on or prior to the Closing Date);
 
(j)           No Tax rulings have been requested by the Companies;
 
(k)           The Companies do not have any income reportable for a period
ending after the Closing Date but attributable to a transaction (e.g.,
installment sale) or a change in accounting method occurring in or made for a
period ending on or prior to the Closing Date which results in a deferred
reporting on income from such transaction or from such change in accounting
method. Seller has delivered to Purchasers (i) a schedule of the filing dates of
all Tax Returns required to be filed by each Company, and (ii) a list of the
countries, states, provinces, territories and jurisdictions (whether foreign or
domestic) to which any Tax is properly payable by each Company.  The Companies
have retained all supporting and backup papers, receipts, spreadsheets and other
information necessary for (i) the preparation of all Tax Returns that have not
yet been filed, and (ii) the defense of all Tax audits involving taxable periods
either ending on or during
 

 
15

--------------------------------------------------------------------------------

 


the six (6) years prior to the Closing Date or from which there are unutilized
net operating losses, capital losses or investment tax credit carryovers;
 
 (l)           The Companies are not subject to any joint venture, partnership
or other arrangement or contract that is treated as a partnership for income tax
purposes in any jurisdiction.
 
3.10        Material Contracts
 
.  The following shall be deemed to be Material Contracts and identified on
Schedule 3.10, and each such Contract was entered into in the ordinary course of
business by each Company:
 
(a)           any Contract for the furnishing of services to or by each Company
or otherwise related to the Business under the terms of which each Company
(i) is likely to pay or otherwise give consideration of more than $25,000 in the
aggregate during the calendar years ending December 31, 2010 and December 31,
2011, (ii) is likely to pay or otherwise give consideration of more than $25,000
in the aggregate over the remaining term of such Contract or (iii) cannot be
canceled by either Company without penalty or further payment and without more
than thirty (30) days’ notice;
 
(b)           any Contract that represents a contract upon which the Business is
substantially dependent or which is otherwise material to the Business;
 
(c)           any Contract that limits or restricts the ability of each Company
to compete or otherwise to conduct its Business in any manner or place;
 
(d)           any Contract for the engagement, employment, severance or
retention of any director, officer, agent, shareholder, consultant or advisor or
any other Contract with any director, officer, agent, shareholder, consultant or
advisor that does not provide for termination at will by each Company without
further cost or liability to either Company as of or at any time after the date
of this Agreement;
 
(e)           any Contract in the nature of a profit sharing, bonus, stock
option, stock purchase, pension, deferred compensation or retirement, severance,
hospitalization, insurance or other plan or contract providing benefits to any
Person or former director, officer, employee, agent, shareholder, consultant or
advisor or such Persons’ dependents, beneficiaries or heirs;
 
(f)           any Contract in an amount exceeding $25,000 or with a value
exceeding $25,000 in the nature of an indenture, mortgage, promissory note, loan
or credit agreement or other Contract relating to the borrowing of money or a
line of credit by or from each Company or to the direct or indirect guaranty or
assumption by each Company of obligations of others;
 
(g)           any Contract for capital expenditures in an amount exceeding
$25,000 in any individual case or in the aggregate;
 
(h)           any Contract that is a joint venture, partnership, or other
agreement (however named) involving a sharing of profits, losses, costs, or
liabilities involving an amount exceeding $25,000 individually or in the
aggregate;
 
(i)           any Contracts that are leases, rental or occupancy agreements,
licenses, installments and conditional sale agreements, and other agreements
affecting the ownership of,
 

 
16

--------------------------------------------------------------------------------

 


leasing of, title to, use of, or any leasehold or other interest in, any real or
personal property (except personal property leases and installment and
conditional sales agreements having a value per item or aggregate payments of
less than $25,000 and with terms of less than one (1) year), including but not
limited to the lease agreements for the Lease Real Property;
 
(j)           any Contracts that are licensing agreements or other agreements
with respect to patents, trademarks, copyrights, or other Intellectual Property,
including agreements with current or former employees, consultants, or
contractors regarding the appropriation or the non-disclosure of any of the
Intellectual Property;
 
(k)          any Contracts in an amount exceeding or with a value exceeding
$75,000 to which either Company is a party with any Governmental Entity;
 
(l)           any Contracts between or among either Company and Seller or a
Shareholder of Seller or any other person not dealing at arms' length with the
Companies;
 
(m)         any Contract that was not made in the ordinary course of business,
including agreements with:
 
(i)           consequential or liquidated damages or other indemnity provisions
that are not based upon either Company’s negligence in the performance of its
services;


(ii)           fitness for purpose warranties or process, efficacy or similar
guarantees;


(iii)           lump sum turnkey, or similar contract risks or arrangements; or


(iv)           provisions relating to the testing, discovery, removal,
remediation or disposal of any Hazardous Substance.


True and complete copies of the Contracts appearing on Schedule 3.10, including
all amendments and supplements, have been delivered or made available to
Purchasers.  Each Material Contract is valid and legally binding and either
Company has duly performed all its obligations thereunder to the extent that
such obligations to perform have accrued.  No breach or default, alleged breach
or default, or event which would (with the passage of time, notice or both)
constitute a breach or default thereunder by either Company or, to the Knowledge
of Seller, any other party or obligor with respect thereto, has occurred or as a
result of this Agreement or performance thereof will occur.  Consummation of the
transactions contemplated by this Agreement will not (and will not give any
person a right to) terminate or modify any rights of, or accelerate or augment
any obligation of, either Company under any of those agreements to the extent
such termination, modification, acceleration or augmentation could be reasonably
expected to have a Material Adverse Effect on either Company.
 
3.11           Personal Property; Title to Property; Leases.
 
(a)           Neither Company owns real property.  Schedule 3.11 accurately
identifies all real property leased by the Company (the “Leased Real Property”)
and all personal property owned or leased by each Company (collectively, the
“Personal Property”). Seller has delivered or made available to Purchasers
copies of the lease agreements in the possession of Seller or each Company and
relating to such Leased Real Property or the leased Personal Property by which
each Company leased such Leased Real Property or leased Personal Property.
 

 
17

--------------------------------------------------------------------------------

 

(b)           The Personal Property is free and clear of all Encumbrances.
 
(c)           Each Company owns, leases or has the legal right to use all the
properties and assets, including, without limitation, the Intellectual Property,
the Leased Real Property and the Personal Property, used or intended to be used
in the conduct of the Business or otherwise owned, leased or used by the
Companies (all such properties and assets being the “Assets”).
 
(d)           The Assets constitute all the properties, assets and rights
forming a part of, used, held or intended to be used in, and all such
properties, assets and rights as are necessary in the conduct of, the Business
as it is currently conducted as of the date hereof.  The Assets are free and
clear of all Encumbrances or other third party interests of any nature
whatsoever, except (i) those set forth on Schedule 3.11(d) hereto and (ii)
Permitted Encumbrances.
 
(e)           Immediately following the consummation of the transactions
contemplated by this Agreement, each Company will continue to own, or lease,
under valid and subsisting Contracts, or otherwise retain its respective
interest in the Assets without incurring any penalty or other adverse
consequence, including, without limitation, any increase in rentals, royalties,
or licenses or other fees imposed as a result of, or arising from, the
consummation of the transactions contemplated by this Agreement, except for
Permitted Encumbrances.  Immediately following the Closing, each Company shall
own and possess all documents, books, records, agreements and financial data of
any sort used by either Company in the conduct of the Business.
 
3.12        Condition and Sufficiency of Tangible Assets
 
.To the Knowledge of Seller, the buildings, plants, structures, and equipment of
each Company are structurally sound, are in good operating condition and repair,
except for ordinary wear and tear, and are adequate for the uses to which they
are being put, and none of such buildings, plants, structures, or equipment is
in need of maintenance or repairs except for ordinary, routine maintenance and
repairs that are not material in nature or cost.  To the Knowledge of Seller,
the building, plants, structures, and equipment of each Company are sufficient
for the continued conduct of the Business after the Closing in substantially the
same manner as conducted prior to the Closing.
 
3.13        Licenses, Permits and Authorizations
 
.Each Company and, to the Knowledge of Seller, the Consultants hold all
licenses, permits, franchises and other authorizations required by any
Governmental Entity that are necessary for the Business as presently conducted
or, in the case of such Consultants, to carry out their services for the
Companies.  Such licenses, permits, franchises and other authorizations of each
Company and, to the Knowledge of Seller, each Company’s Consultants are valid
and in full force and effect and will remain so upon consummation of the
transactions contemplated by this Agreement. Seller knows of no threatened
suspension, cancellation or invalidation of, or challenge to, any such license,
permit, franchise or other authorization.
 
3.14           Intellectual Property.
 
(a)          To the Knowledge of Seller, each Company owns, or is licensed or
otherwise possesses legally enforceable rights to use, all patents, trademarks,
trade names, service marks, domain names, copyrights, and any applications
therefore, trade secrets, and computer software programs or applications
(collectively, the “Intellectual Property”) that is used in the Business as
currently conducted.  Schedule 3.14 sets forth each item of Intellectual
Property and lists the owners of all right, title and interest in and to any
item of Intellectual Property not solely owned
 

 
18

--------------------------------------------------------------------------------

 

by either Company.  All requisite renewals and affidavits of use have been filed
with respect to each of the registrations set forth in Schedule 3.14, and each
is presently in full force and effect and each of the trade names and trademarks
is valid, and is in good standing and active use and none has been abandoned.
 
(b)          To the Knowledge of Seller, there is no unauthorized use,
disclosure, infringement or misappropriation of any Intellectual Property rights
of either Company, or any third party patents, trademarks or copyrights,
including software (collectively, the “Third Party Intellectual Property
Rights”) to the extent licensed by or through either Company, by any third
party.
 
(c)          To the Knowledge of Seller, neither Company is in breach of any
license or other agreement relating to the Intellectual Property of the Company
or any Third Party Intellectual Property Rights.
 
(d)          Within the last three (3) years,  neither of the Companies (i)  has
been a party to, or to the Knowledge of Seller,  been notified or advised of,
any suit, action or proceeding that involves a claim of infringement of any
patents, trademarks, service marks, copyrights or violation of any trade secret
or other proprietary right of any third party; or (ii) has not brought any
action, suit or proceeding for infringement of Intellectual Property or breach
of any license agreement involving Intellectual Property against any third
party.  To the Knowledge of Seller, the design, development, distribution,
marketing, licensing or sale of products or services of each Company does not
infringe on any patent, trademark, service mark or copyright of any third party.
 
(e)          Except where failure to do so would not have a Material Adverse
Effect on either Company,  each Company has secured valid written assignments or
work for hire agreements from all consultants and employees who contributed to
the creation and development of Intellectual Property of the rights to such
contributions that either Company does not already own by operation of law.
 
(f)          To the Knowledge of Seller, each Company has taken reasonable steps
to protect its rights in its confidential information and trade secrets that
reasonably require protection.
 
3.15        Litigation; Compliance with Laws.
 
(a)          Except as set forth on Schedule 3.15, there is no Action pending
or, to the Knowledge of Seller, threatened against or affecting Seller, either
Company, or any of their respective assets, and there is no basis Known to
Seller for any such Action.
 
(b)          Except as disclosed on Schedule 3.15, neither Seller,  nor either
of the Companies is (i) to the Knowledge of Seller, in violation of any
applicable Law or (ii) subject to or in default with respect to any Order to
which any of them, or any of their respective properties or assets (owned or
used), is subject.  Each of the Companies has been in full compliance with each
Law that is or was applicable to it or to the conduct or operation of the
Business or the ownership or use of any of its Assets.
 
(c)          To the Knowledge of Seller, no event has occurred or circumstance
exists that (with or without notice or lapse of time) may constitute or result
in a violation by either Company of, or a failure on the part of any of them, to
comply with, any Law.
 

 
19

--------------------------------------------------------------------------------

 

(d)          Except as provided in Schedule 3.15,  the Seller,  nor either
Company has received any notice or other communication (whether oral or written)
from any Governmental Entity or any other Person regarding (i) any actual,
alleged, possible, or potential violation of, or failure to comply with, any Law
or (ii) any actual, alleged, possible, or potential obligation on the part of
either Company to undertake, or to bear all or any portion of the cost of, any
remedial action of any nature.


3.16        Insurance.
 
(a)           Schedule 3.16 sets forth the following information with respect to
each insurance policy under which each Company has been an insured, a named
insured or otherwise the principal beneficiary of coverage at any time within
the past year:
 
(i)           the name, address and telephone number of the agent or broker;
 
(ii)           the name of the insurer and the names of the principal insured
and each named insured; and
 
(iii)           the policy number, general description of coverage and the
period of coverage.
 
Each Company has delivered or made available to the Purchasers copies of all
such insurance policies.
 
(b)           Except as set forth in Schedule 3.16, there is no actual, pending,
or, to the Knowledge of the Seller, threatened claims against either Company
that would come within the scope of such coverage listed on Schedule 3.16, nor
has any current carrier provided notice to either Company that it intends to
terminate any policy or to deny coverage with respect to any claim.  There are
no actual, pending or, to the Knowledge of the Seller, threatened claims against
either Company that would not come within the scope of the insurance coverage of
either Company listed in Schedule 3.16.
 
(c)           Each Company has maintained since inception and currently
maintains (i) insurance on all of the Assets used in connection with the
Business of a type customarily insured, covering property damage and loss of
income by fire or other casualty, and (ii) adequate insurance protection
(subject to the deductible amounts and dollar limits of coverage) against all
errors and omissions and other liabilities, claims, and risks, which it is
customary and reasonable to insure with respect to the Business.  Each Company
has not, within the past three (3) years, allowed any insurance policy to lapse
for failure to renew or for any other reason.  Neither Company has failed to
give any notice or present any claim under any insurance policy in due and
timely fashion under the applicable insurance policy.
 
(d)            Seller has no Knowledge of (i) any proposed material increases in
the premiums for insurance or for contributions for worker’s compensation or
unemployment insurance applicable to either Company, (ii) any conditions or
circumstances applicable to the Business as currently conducted that could
reasonably be expected to result in such increase, or (iii) any material
decrease in coverage or other policy benefits.
 

 
20

--------------------------------------------------------------------------------

 

3.17        Employee Benefit Plans
 
.Neither of the Companies nor any Affiliate of either Company currently
maintains, administers, or contributes to, nor has either Company or any
Affiliate of either Company maintained, administered, or contributed to,  any
employee benefit plans, any specified fringe benefit plans, or any other bonus,
incentive compensation, deferred compensation, profit sharing, stock option,
stock appreciation right, stock bonus, stock purchase, employee stock ownership,
savings, severance, supplemental unemployment, layoff, salary continuation,
retirement, pension, health, life insurance, dental, disability, accident, group
insurance, vacation, holiday, sick leave, fringe benefit or welfare plan, or any
other employee compensation or benefit plan, agreement, policy, practice,
commitment, contract, or understanding (whether qualified or nonqualified,
currently effective or terminated, written or unwritten), or any trust, escrow
or other agreement related thereto (collectively, “Benefit Plans”), nor does
either Company have any liability, contingent or otherwise, with respect to any
Benefit Plan.
 
3.18        Transactions with Affiliates
 
 To the Knowledge of Seller, except (i) for employment and benefit arrangements,
(ii) arrangements on arm’s length terms in the ordinary course of business and
(iii) agreements set forth on Schedule 3.18, no director, officer or Affiliate
of either Company or, to the Knowledge of Seller, any Person with whom any such
director, officer or Affiliate has any direct or indirect relation by blood,
marriage or adoption, or any entity in which any such director, officer or
Affiliate owns any beneficial interest (other than a publicly held corporation
whose stock is traded on a national securities exchange or in the
over-the-counter market and less than one percent (1%) of the stock of which is
beneficially owned by all such Persons), has any interest in (a) any Contract
with either Company or relating to the Business, including any Contract for or
relating to indebtedness of either Company; or (b) any Assets, including
Intellectual Property, the Leased Real Property and the Personal Property, used
or currently intended to be used in, the Business.
 
3.19        No Brokers or Finders
 
.Except for Seller’s contract with Overture Advisors, LLC, no agent, broker,
finder, or investment or commercial banker, or other Person or firm engaged by
or acting on behalf of any of Seller, either Company, or any of their respective
Affiliates, in connection with the negotiation, execution or performance of this
Agreement or the transactions contemplated by this Agreement, is or will be
entitled to any brokerage or finder’s or similar fee or other commission as a
result of this Agreement or such transactions.
 
3.20        Accuracy of Information
 
      None of the information supplied in writing by or on behalf of Seller or
either Company, to Purchasers or its Representatives in connection with the
transactions contemplated in this Agreement, this Agreement or the negotiations
leading up to this Agreement contain, or at the respective times such
information was delivered, contained any untrue statement of a material fact, or
omit or omitted to state any material fact required to be stated therein or
necessary in order to make the statements in process therein not misleading.
 
 
 
21

--------------------------------------------------------------------------------

 
 
3.21        Receivables
 
      All receivables of each Company, including “work in process” inventory and
accrued and unbilled revenues, represent actual revenues invoiced or expected to
be invoiced in the ordinary course of business, and are, or when invoiced, will
be, fully collectible net of any reserves.  Seller has delivered to Purchasers a
complete and accurate aging list of all receivables of each Company.  None of
the receivables of either Company are subject to assignments, pledges, liens or
other interests of third parties nor are they subject to any counterclaim or
set-off, other than a security interest held by Century Services, Inc. as
security for the performance of each Company’s obligations under its credit
facilities.
 
3.22        Environmental.
 
(a)           Except as set forth in Schedule 3.22, to Seller’s Knowledge, the
Assets and each Company are free of any Environmental Defects, except as would
not reasonably be expected to have a Material Adverse Effect on either Company
or the Assets.
 
(b)           With respect to the Assets, neither Company has entered into, or
is subject to, any agreements, consents, orders, decrees, judgments or other
directives of Governmental Entities in existence at this time based on any
Environmental Laws.
 
(c)           Except as set forth in Schedule 3.22, neither Company has received
notice, written or oral, from any Person of, and no investigation or written
claim is pending regarding, any Release, disposal, event, condition, current or
prior operations of any land, facility, asset or property currently or formerly
owned or lease by either Company and alleging either (i) a violation of
Environmental Law, including common law, (ii) obligations, including remediation
or other liabilities under Environmental Law.
 
(d)           Except as set out in Schedule 3.22 the operation of the Business,
the property and assets owned or used by the Companies and the use, maintenance
and operation thereof have been and are in compliance with all Environmental
Laws, (ii) the Companies have complied with all reporting and monitoring
requirements under all Environmental Laws, and (iii) the Companies have at all
times, used, generated, treated, stored, transported, disposed of or otherwise
handled its Hazardous Substances in compliance with all Environmental Laws and
all licenses, permits or other authorizations granted to the Companies under
Environmental Laws.
 
(e)           Except as set forth in Schedule 3.22, there has been no Release on
or from the Assets or on or from any property currently or formerly owned,
leased, or operated by the Companies of any Hazardous Materials in any
substantial amount or concentration.
 
(f)           Except as set forth in Schedule 3.22, The Companies hold those
licenses, permits, or other authorizations necessary under Environmental Laws to
carry on operations connected with the Assets to the extent of and as currently
conducted.
 
3.23        Restrictions on Business Activities
 
      There is no agreement, judgment, injunction, order or decree binding upon
either Company that has, or could reasonably be expected to have, the effect of
prohibiting or materially impairing the conduct of the Business as presently
conducted.
 
3.24        Bank Accounts
 
      Schedule 3.24 sets forth an accurate list of each bank, trust company,
savings institution or other financial institution with which either Company has
an account or safe deposit box and the names and identification of all Persons
authorized to draw thereon or to have access thereto, and sets forth the names
of each Person holding powers of attorney or agency authority from either
Company and a summary of the terms thereof.
 
 
 
22

--------------------------------------------------------------------------------

 
 
 
3.25        Books and Records
 
      The books of account, minute books, stock record books, and other records
of the Companies, all of which have been made available to the Purchasers, are
complete and correct and have been maintained in accordance with applicable Law
and sound business practice.  The minute books of the Companies contain accurate
and complete records of all meetings held of, and corporate action taken by, the
stockholders, the Boards of Directors, and the committees of the Boards of
Directors of the Companies and no meetings of any stockholders, Board of
Directors or committee has been held for which minutes have not been prepared
and are not contained in such minute books.  At the closing, all of those books
and records will be in the possession of the Companies.
 
3.26        Certain Payments
 
      Since March 2, 2007, none of the Companies or any director, officer, agent
or employee of either of the Companies, or any other Person associated with or
acting for or on behalf of either of the Companies, has directly or indirectly
(a) made any contribution, gift, bribe, rebate, payoff, influence payment,
kick-back, or other payment to any Person, private or public, regardless of
form, whether in money, property, or services, (i) to obtain favorable treatment
in securing business, (ii) to pay for favorable treatment for business secured,
(iii) to obtain special concessions or for special concessions already obtained,
for or in respect of either of the Companies or any affiliate of either of the
Companies, or (iv) in violation of any legal requirement, or (b) established or
maintained any fund or asset that has not been recorded in the books and records
for the Companies.  None of the Business of Decca Ltd. constitutes a “cultural
business” as defined in section 14.1(6) of the Investment Canada Act and none of
the Business of Decca Ltd. constitutes a specific type of business activity set
out in Schedule IV to the Investment Canada Regulations.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS
 
 The Purchasers, jointly and severally, represent and warrant to Seller as
follows:
 
4.1          Organization and Authority
 
      The American Purchaser is a corporation duly organized, validly existing
and in good standing under the laws of Delaware and the execution, delivery and
performance of this Agreement by the American Purchaser and the consummation by
the American Purchaser of the transactions contemplated hereby have been duly
authorized by all requisite action on the part of the American Purchaser.  The
Canadian Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of Alberta and the execution, delivery and performance
of this Agreement by the Canadian Purchaser and the consummation by the Canadian
Purchaser of the transactions contemplated hereby have been duly authorized by
all requisite action on the part of the Canadian Purchaser.
 
4.2          No Conflict; Governmental Consents.
 
(a)          The execution, delivery and performance of this Agreement by  the
Purchasers does not and will not (i) violate, conflict with or result in the
breach of any provision of the articles or bylaws of either Purchaser,
(ii) conflict with or violate in any material respect any Law or Order
applicable to either Purchaser, or (iii) conflict with, result in any breach of,
constitute a default (or event which with the giving of notice or lapse of time,
or both, would become a default) under, require any consent under, or give to
others any rights of termination, amendment, acceleration, suspension,
revocation or cancellation of, or result in the creation of any Encumbrance on
any of the assets or properties of either Purchaser pursuant to, any note, bond,
mortgage, indenture, license, permit, lease, sublease or other material
contract, agreement, or instrument or arrangement to which either Purchaser is a
party or by which any of their assets or properties is bound or affected, except
for conflicts or violations which would not have a material adverse effect on
the ability of either Purchaser to consummate the transactions contemplated by
this Agreement.
 
 
 
23

--------------------------------------------------------------------------------

 
 
 
(b)          The execution, delivery and performance of this Agreement by the
Purchasers does not and will not require any Approval or Order of any
Governmental Entity.
 
4.3          No Brokers or Finders
 
     No agent, broker, finder, or investment or commercial banker, or other
Person or firm engaged by or acting on behalf of either Purchaser or their
Affiliates, in connection with the negotiation, execution or performance of this
Agreement or the transactions contemplated by this Agreement, is or will be
entitled to any brokerage or finder’s or similar fee or other commission as a
result of this Agreement or such transactions.
 
4.4          Authorization; Enforceability
 
      The execution, delivery and performance of this Agreement by the
Purchasers and the consummation by the Purchasers of the transactions
contemplated hereby have been duly authorized by all requisite action on the
part of the Purchasers.  This Agreement has been duly executed and delivered by
the Purchasers and assuming due authorization, execution and delivery by Seller,
this Agreement constitutes a valid and binding obligation of the Purchaser
enforceable against each Purchaser in accordance with its terms, except to the
extent that the enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar Laws, or by equitable principles relating
to the rights of creditors generally.  The Canadian Purchaser is a “WTO
investor” as that term is defined by the Investment Canada Act.
 
ARTICLE V
 
TAX MATTERS
 
5.1          Liability for Transaction Taxes
 
      Seller shall pay any real property transfer or gains, sales, use,
transfer, value added, stock transfer, and stamp taxes, any transfer, recording,
registration, and other fees, and any similar Taxes which become payable in
connection with the transactions contemplated by this Agreement, and shall file
such applications and documents as shall permit any such Tax to be assessed and
paid on or prior to the Closing Date in accordance with any available pre-sale
filing procedure.  Each party hereto shall execute and deliver all instruments
and certificates necessary to enable the other party or parties to comply with
the foregoing.  Notwithstanding the foregoing, Purchasers shall pay any goods
and services taxes applicable to the purchase of the Stock by Purchasers
hereunder.
 
5.2          Section 338(h)(10) Election
 
      The American Purchaser and Seller shall make, or shall cause to be made,
an election under Section 338(h)(10) of the Code (and any similar elections
under state, local or foreign Law) with respect to the transfer of the Stock of
Decca Inc.  The American Purchaser and Seller shall report and treat, and shall
cause their respective Affiliates to report and treat, the sale and purchase of
the Stock of Decca Inc. as a sale of the assets and liabilities of Decca
Inc.  The American Purchaser and Seller shall duly execute, or cause to be
executed, any form (including IRS Form 8023) required for purposes of making
such election, and such forms shall be delivered to the other party at or prior
to the Closing.  The American Purchaser and Seller shall not make any
inconsistent election under Section 338 of the Code or other similar state,
local or foreign Tax Law, or file any inconsistent Tax Return.
 
Within sixty (60) days following the Closing Date, the American Purchaser shall
prepare and deliver to Seller a schedule allocating the aggregate deemed sale
price, as defined in Treasury Regulations Section 1.338-4 (or, if different, the
sales price that is required to be used for purposes of any state, local or
foreign Law), for the Stock of Decca Inc. among the assets of Decca Inc. (the
“Section 338 Allocation Schedule”).  The American Purchaser and Seller shall,
and shall cause their respective Affiliates to, file all federal, state, local
and foreign Tax Returns in accordance with the Section 338 Allocation Schedule,
unless otherwise required by applicable Law.
 
 
24

--------------------------------------------------------------------------------

 
 
 
ARTICLE VI
 
INDEMNIFICATION
 
6.1          Obligations of Seller
 
      Seller agrees to indemnify and hold harmless the Purchasers, the Companies
and their respective directors, officers, agents, managers, employees,
representatives and Affiliates and their successors and assigns (each a
“Purchaser Indemnified Party”) from and against any and all Losses of the
Purchaser Indemnified Parties, directly or indirectly, as a result of, or based
upon or arising from:
 
(a)           the breach of any representation or warranty made by Seller
contained in this Agreement;
 
(b)           the breach of any covenant or agreement by Seller contained in
this Agreement;
 
(c)           the ownership of the Stock prior to the Closing Date;
 
(d)           the ownership, management or use of the Assets and the operation
of the Business, all prior to the Closing Date;
 
(e)           any and all Taxes in respect of any taxation year or period ending
on or prior to the Closing Date at such time as either Company or Purchasers
receive an assessment or other form of recognized document assessing liability
for such Taxes; and


(f)           any losses, including legal expenses, associated with litigation
in existence prior to the Closing Date, including litigation set forth on
Schedule 3.15.


6.2          Obligations of Purchaser
 
      Each of the Purchasers (“Purchaser Indemnifying Party”), jointly and
severally, agrees to indemnify and hold harmless Seller and its respective
directors, officers, agents, managers, employees, representatives and Affiliates
and their successors and assigns (each a “Seller Indemnified Party”) from and
against any and all Losses of the Seller Indemnified Parties, directly or
indirectly, as a result of, or based upon or arising from:
 
(a)            the breach of any representation or warranty made by the
Purchasers contained in this Agreement;
 
 
(b)           the breach of any covenant or agreement by the Purchasers
contained in this Agreement;
 
(c)           the ownership, management or use of the Assets and the operation
of the Business, all as after the Closing Date, unless and to the extent that
such Losses arise solely from any action or inaction of Seller or any of its
Affiliates after the Closing Date; and/or
 
(d)           any Losses, including any punitive or special damages, as a result
of or arising out of the Specified Litigation.
 
 
 
25

--------------------------------------------------------------------------------

 
 
 
6.3          Procedure
 
      A Seller Indemnified Party or a Purchaser Indemnified Party (each, an
“Indemnified Party”) shall give the Purchaser Indemnifying Party or the Seller
Indemnifying Party (each, an “Indemnifying Party”), as applicable, notice (a
“Claim Notice”) of any matter which an Indemnified Party has determined has
given or could give rise to a right of indemnification under this Agreement (a
“Claim”), within sixty (60) days of such determination; provided, however, that
any failure of the Indemnified Party to provide such Claim Notice shall not
release the Indemnifying Party from any of its obligations under this Article 
except to the extent the Indemnifying Party is materially prejudiced by such
failure and shall not relieve the Indemnifying Party  from any other obligation
or liability that it may have to any Indemnified Party otherwise than under this
Article X.  Upon receipt of the Claim Notice, the Indemnifying Party shall be
entitled to assume and control the defense of such Claim at its expense if it
gives notice of its intention to do so to the Indemnified Party within five (5)
Business Days of the receipt of such Claim Notice from the Indemnified Party;
provided, however, that (i) Indemnified Party must approve of the selection of
legal counsel by Indemnifying Party, which approval shall not be unreasonably
withheld or delayed and (ii) if there exists or is reasonably likely to exist a
conflict of interest that would make it inappropriate in the judgment of the
Indemnified Party, in its sole and absolute discretion, for the same counsel to
represent both the Indemnified Party and the Indemnifying Party, then the
Indemnified Party shall be entitled to retain its own counsel, in each
jurisdiction for which the Indemnified Party determines counsel is required, at
the expense of the Indemnifying Party.  In the event the Indemnifying Party
exercises the right to undertake any such defense against any such Claim as
provided above, the Indemnified Party shall cooperate with the Indemnifying
Party in such defense and make available to the Indemnifying Party, at the
Indemnifying Party’s expense, all witnesses, pertinent records, materials and
information in the Indemnified Party’s possession or under the Indemnified
Party’s control relating thereto as is reasonably required by the Indemnifying
Party.  Similarly, in the event the Indemnified Party is, directly or
indirectly, conducting the defense against any such Claim, the Indemnifying
Party shall cooperate with the Indemnified Party in such defense and make
available to the Indemnified Party, at the Indemnifying Party’s expense, all
such witnesses, records, materials and information in the Indemnifying Party’s
possession or under the Indemnifying Party’s control relating thereto as is
reasonably required by the Indemnified Party.  No such Claim may be settled by
the Indemnifying Party without the prior written consent of the Indemnified
Party, which consent shall not be unreasonably withheld so long as (a) there is
no payment or other consideration required of the Indemnified Party and (b) such
settlement does not require or otherwise involve any restrictions on the conduct
of business by the Indemnified Party.
 
6.4          Survival.
 
           (a)           The representations and warranties of Seller  and  the
Purchasers contained in this Agreement, including the Exhibits and the
Disclosure Schedules to this Agreement, shall survive the Closing until the
third (3rd) anniversary of the Closing Date; provided, however, that the
representations and warranties in Section 3.2 (Capitalization), Section 3.3
(Stock Ownership by Seller), Section 3.4 (Authorization; Enforceability),
Section 3.17 (Employee Benefit Plans), Section 3.21 (Receivables), and Section
3.22 (Environmental), shall survive the Closing indefinitely; provided further
that the representations and warranties in Section 3.9 (Taxes), shall survive
until sixty (60) days after the expiration of the statute of limitations period
or periods legally applicable to them.  Neither the period of survival nor the
liability of Seller or the Purchasers with respect to Seller’s or Purchasers’
representations and warranties shall be reduced by any investigation made at any
time by or on behalf of Purchasers or Seller.  An Indemnifying Party is not
required to make any indemnification payment hereunder unless a Claim is
initiated prior to expiration of the survival period set forth in this Section
6.4(a), except with respect to claims based on fraud committed by the
Indemnifying Party.
 
(b)           Any matter as to which a Claim has been asserted by a Claim Notice
to the other party that is pending or unresolved at the end of any applicable
limitation period shall continue to be covered by this Article
VI,  notwithstanding any applicable statute of limitations (which the parties
hereby waive) until such matter is finally terminated or otherwise resolved by
the parties under this Agreement or by a court of competent jurisdiction and any
amounts payable hereunder are finally determined and paid.
 
 
 
26

--------------------------------------------------------------------------------

 
 
6.5          Notice by Indemnifying Party
 
      The Indemnifying Party agrees to notify the Indemnified Party of any
liabilities, claims or misrepresentations, breaches or other matters covered by
this Article VI upon discovery or receipt of notice thereof (other than such
claims from the Indemnified Party).
 
6.6          Indemnity Threshold and Cap.
 
           (a)            Seller shall not have any liability to any Purchaser
Indemnified Party with respect to Losses arising out of any of the matters
referred to in Section 6.1 until such time as the amount of all such liability
shall collectively exceed $100,000.00 (the “Threshold”), whereupon the Losses
exceeding the Threshold shall be payable by the Seller.  Also, in no event shall
Seller’s aggregate liability to any Purchaser Indemnified Party under Section
6.1 exceed the original principal amount of the Notes (the “Seller Cap”);
provided, however, that the Threshold and the Seller Cap shall not apply to (i)
Claims based on fraud committed by the Seller, (ii) the matters referred to in
Section 6.1(e) or (iii) a breach of any representation or warranty made by the
Sellers in Sections 3.1, 3.2, 3.3, 3.4 or 3.5 of this Agreement, but Seller’s
aggregate liability to any Purchaser Indemnified Party with respect to any of
the matters referred to in clauses (i), (ii) or (iii) of this Section 6.6(a)
shall not exceed the Purchase Price.
 
           (b)           The Purchasers shall not have any liability to any
Seller Indemnified Party with respect to Losses arising out of any of the
matters referred to in Section 6.2, except with respect to Claims based on fraud
committed by the Purchasers, until such time as the amount of all such liability
shall collectively exceed the Threshold, whereupon the Losses exceeding the
Threshold shall be payable by the Purchasers.  Also, in no event shall the
Purchasers’ combined aggregate liability under Section 6.2 exceed any unpaid
amounts owing under the Notes and the Receivables Notes.
 
6.7          Exclusive Remedy
 
      Other than rights to equitable relief or claims for fraud to the extent
available under applicable Law, Seller and the Purchasers acknowledge and agree
that the sole and exclusive remedy for any Losses arising from Claims described
in Sections 6.1 and 6.2 shall be indemnification in accordance with this
Article VI.
 
6.8          Set-Off
 
      Notwithstanding any other provision of this Agreement and without
prejudice to and supplemental to any other rights or remedies which Purchasers
may have under this Agreement, Purchasers may set-off against any amounts owing
under the  Notes the amount of any Claims owed to Purchasers pursuant to this
Article VI.
 
6.9          Mitigation
 
      Prior to the resolution of any Claim for indemnification under this
Agreement, the Indemnified Party shall utilize all commercially reasonable
efforts, consistent with normal past practices and policies and good commercial
practice, to mitigate such Losses.  All indemnification or reimbursement
payments required pursuant to this Agreement shall be made after all insurance
benefits actually received by the Indemnified Party.
 
 
27

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
GENERAL
 
7.1          Amendments; Waivers
 
      Agreement and any schedule or exhibit attached hereto may be amended only
by agreement in writing of all parties.  No waiver of any provision nor consent
to any exception to the terms of this Agreement or any agreement contemplated
hereby shall be effective unless in writing and signed by the party to be bound
and then only to the specific purpose, extent and instance so provided.
 
7.2          Schedules; Exhibits; Integration
 
      Each schedule and exhibit delivered pursuant to the terms of this
Agreement shall be in writing and shall constitute a part of this Agreement,
although schedules need not be attached to each copy of this Agreement.  This
Agreement, together with such schedules and exhibits, constitutes the entire
agreement among the parties pertaining to the subject matter hereof and
supersedes all prior agreements and understandings of the parties in connection
therewith.
 
7.3          Law
 
    This Agreement, the legal relations between the parties and any Action,
whether contractual or non-contractual, instituted by any party with respect to
matters arising under or growing out of or in connection with or in respect of
this Agreement, including but not limited to the negotiation, execution,
interpretation, coverage, scope, performance, breach, termination, validity, or
enforceability of this Agreement, shall be governed by and construed in
accordance with the laws of the State of New York.
 
7.4          No Assignment
 
      Neither this Agreement nor any rights or obligations under it are
assignable without the express written consent of Seller or the Purchaser.  The
descriptive headings of the Articles, Sections and subsections of this Agreement
are for convenience only and do not constitute a part of this Agreement.
 
7.5          Counterparts
 
    This Agreement and any amendment hereto or any other agreement (or document)
delivered pursuant hereto may be executed in one or more counterparts and by
different parties in separate counterparts.  All of such counterparts shall
constitute one and the same agreement (or other document) and shall become
effective (unless otherwise provided therein) when one or more counterparts have
been signed by each party and delivered to the other party.
 
7.6          Publicity and Reports
 
      The Seller and the Purchasers shall coordinate all publicity relating to
the transactions contemplated by this Agreement and no party shall issue any
press release, publicity statement or other public notice relating to this
Agreement, or the transactions contemplated by this Agreement, without obtaining
the prior consent of all of Seller and Purchasers.
 
7.7          Parties in Interest
 
      This Agreement shall be binding upon and inure to the benefit of each
party, and nothing in this Agreement, express or implied, is intended to confer
upon any other person any rights or remedies of any nature whatsoever under or
by reason of this Agreement.  Nothing in this Agreement is intended to relieve
or discharge the obligation of any third person to any party to this Agreement.
 
7.8          Notices
 
      Any notice or other communication hereunder must be given in writing and
(a) delivered in person, (b) transmitted by facsimile or (c) mailed by certified
mail, postage prepaid, return receipt requested as follows:
 
 
28

--------------------------------------------------------------------------------

 
 
(a)         If to the Seller, addressed to:
 
 
Stratum Holdings, Inc.



 
Three Riverway, Suite 1590

 
Houston, Texas 77056

 
Attn: Chief Executive Officer

 
Telephone: (713) 479-7075

 
Facsimile: (713) 479-7080

 
With a copy to:
 
 
Haynes and Boone, LLP



 
One Houston Center

 
1221 McKinney Street, Suite 2100
Houston, Texas 77010
Attn:  Bryce D. Linsenmayer, Esq.
Telephone: (713) 547-2007
Facsimile: (713) 236-5540







 
(b)         If to the Purchasers, addressed to:
 
 
SB Group Holdings, Inc.
3820 State Street
Santa Barbara, California 93105
Attn:  Grant Haws
Telephone: (805) 882-2200
Facsimile: (805) 898-7114














 
or to such other address or to such other person as either party shall have last
designated by such notice to the other party.  Each such notice or other
communication shall be effective (i) if given by facsimile, when transmitted to
the applicable number so specified in (or pursuant to) this Section 7.8 and an
appropriate answerback is received, (ii) if given by mail, five (5) days after
such communication is deposited in the mails by certified mail, return receipt
requested, with postage prepaid and addressed as aforesaid or (iii) if given by
any other means, when actually delivered at such address.
 
7.9         Remedies; Waiver
 
      Subject to Section 6.7, to the extent permitted by Law, all rights and
remedies existing under this Agreement are cumulative to and not exclusive of,
any rights or remedies otherwise available under applicable Law.  No failure on
the part of any party to exercise or delay in exercising any right hereunder
shall be deemed a waiver thereof, nor shall any single or partial exercise
preclude any further or other exercise of such or any other right.
 
7.10        Attorney’s Fees
 
      In the event of any Action by any party to enforce against another party a
right or claim, the prevailing party shall be entitled to reasonable attorney’s
fees, costs and expenses incurred in such Action (on a solicitor and client
basis).  Attorney’s fees incurred in enforcing any judgment in respect of this
Agreement are recoverable as a separate item.
 
7.11        Severability
 
      If any provision of this Agreement is determined to be invalid, illegal or
unenforceable by any Governmental Entity, the remaining provisions of this
Agreement to the extent permitted by Law shall remain in full force and effect;
provided that the essential terms and conditions of this Agreement for all
parties remain valid, binding and enforceable.  In event of any such
determination, the parties agree to negotiate in good faith to modify this
Agreement to fulfill as closely as possible the original intents and purposes
hereof.  To the extent permitted by Law, the parties hereby to the same extent
waive any provision of Law that renders any provision hereof prohibited or
unenforceable in any respect.
 
 
29

--------------------------------------------------------------------------------

 
 
 
7.12        Entire Agreement
 
      This Agreement constitutes and includes that entire agreement of the
parties with reference to the subject matter hereof and supersedes all prior
agreements and understandings relating to the subject matter hereof.  No promise
or representation of any kind has been made to any of the parties to this
Agreement by any other party or parties to this Agreement or anyone acting for
any of such parties, except as is expressly stated in this Agreement.
 
7.13        Arbitration
 
      Any controversy or claim arising out of or relating to this Agreement, or
the breach thereof, shall be resolved by binding arbitration administered by the
American Arbitration Association under its Commercial Arbitration Rules in
effect on the date of this Agreement (herein the “AAA Rules”), and judgment on
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.  The arbitrator shall be selected pursuant to the AAA
Rules and shall be a neutral and impartial lawyer with excellent academic and
professional credentials (i) who is or has been practicing law for at least
fifteen (15) years, specializing in general commercial litigation or general
corporate and commercial matters and (ii) who has both training and experience
as an arbitrator and is generally available to serve as an arbitrator.  The
arbitration shall be governed by the arbitration law of the Federal Arbitration
Act and shall be held in Houston, Texas.
 
7.14        Specified Litigation
 
.  The Seller shall cooperate with the Purchasers in connection with defending
and settling the Specified Litigation and shall exercise their commercially
reasonable efforts to cause the Specified Litigation to be resolved, including
by settlement, without a disruption to the business of the Companies.
 
7.15        Expenses
 
.  Except as otherwise expressly provided in this Agreement, each party to this
Agreement will bear its respective expenses incurred in connection with the
preparation, execution, and performance of this Agreement and the transactions
contemplated herein, including all fees and expenses of agents, representatives,
counsel, and accountants.
 
7.16        Further Assurances
 
.  From time-to-time after the Closing Date, each party hereto shall at the
request of any other party execute and deliver such conveyances, transfers and
other assurances as may be reasonably required to effectively transfer the Stock
to Purchasers and to carry out the intent of this Agreement.
 
7.17        Cooperation With Respect to Tax Returns
 
.  Purchasers and Seller agree to furnish or cause to be furnished to each
other, and each at their own expense, as promptly as practicable, such
information (including access to books and records) and assistance, including
making employees available on a mutually convenient basis to provide additional
information and explanations of any material provided, relating to the Companies
as is reasonably necessary for the filing of any Tax Return to be consistent
with this Agreement, for the preparation for any audit, and for the prosecution
or defense of any claim, suit or proceeding relating to any adjustment or
proposed adjustment with respect to Taxes.
 
[SIGNATURE PAGE FOLLOWS

 

 
30

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
effective as of the day and year first written above.
 


PURCHASERS:


SB GROUP HOLDINGS, INC.




By:     /s/  Robert Olson 
  Name:  Robert Olson
  Title:  Secretary


1607920 ALBERTA LTD.




By:      /s/  Robert Olson 
  Name:  Robert Olson
  Title:  Secretary




SELLER:


STRATUM HOLDINGS, INC.




By:     /s/  Larry M. Wright 
  Name:  Larry M. Wright
  Title:  Chief Executive Officer



 
[Signature Page to Stock Purchase Agreement]
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


